SUPREME COURT OF ARIZONA
                              En Banc

 In the Matter of a                )      Arizona Supreme Court
 Suspended and Inactive            )      No. SB-02-0046-D
 Member of the                     )
 State Bar of Arizona              )      Disciplinary Commission
                                   )      No. 00-1831
 ROGER A. McKEE,                   )
 Attorney No. 2715                 )
                                   )      MEMORANDUM DECISION
                                   )
                   Respondent.     )
 __________________________________)



                       ON PETITION FOR REVIEW

                  VACATED IN PART; APPROVED IN PART

_________________________________________________________________

State Bar of Arizona                                             Phoenix
By   Maret Vessella
     Senior Bar Counsel
and Ralph Adams
     Staff Bar Counsel
Attorneys for State Bar of Arizona

Fennemore Craig                                                  Phoenix
By   Timothy J. Burke
Attorneys for Roger A. McKee

_________________________________________________________________
M c G R E G O R, Vice Chief Justice

¶1         This matter began as a disciplinary proceeding against

Respondent Roger A. McKee.     During the course of the disciplinary

hearing,   the   hearing   officer   transferred   McKee   to   temporary

disability status and set a hearing to determine whether he should

be transferred to permanent disability inactive status.         See Ariz.

R. Sup. Ct. 59(b).   On June 24, 2001, the hearing officer issued an

amended report, effecting the transfer and assessing the costs and
expenses of the disability proceeding against Respondent, pursuant

to Rule 59(b).

¶2          The State Bar did not file its statement of costs until

November 10, 2001, at which time Respondent objected on the basis

that the State Bar had not timely filed its statement.                 In its

decision of December 24, 2001, the Disciplinary Commission adopted

the hearing officer’s recommendation that McKee be placed on

permanent disability inactive status with probation and assessed

costs, pursuant to Rules 59(b), 52(a)6 and 8.

¶3          Respondent sought review to challenge the assessment of

costs against him.        We agree that the State Bar failed to file a

timely statement of costs.       The official note to Rule 59(e), which

permits the hearing officer to assess the costs of disability

proceedings, states that costs should be assessed “consistent with

rule 52(a)8.”     Ariz. R. Sup. Ct. 59(e), Note to 1991 Amendment.

Rule 52, in turn, directs the State Bar to file its statement of

costs “within seven (7) days after a hearing officer report is

filed.”     Ariz. R. Sup. Ct. 52(a)8.          The Bar failed to file its

statement    of   costs    within   seven      days   and   has   provided   no

explanation for that failure.           Respondents in disciplinary and

disability proceedings are entitled to receive prompt notice of the

costs   requested   by    the   State   Bar.     We   therefore    vacate    the

assessment of costs against McKee.

¶4          We also granted the State Bar’s cross-petition for review


                                        2
to determine whether the Disciplinary Commission’s decision to

adopt terms of probation, to which McKee agreed, effectively

insulates McKee from any adverse consequence of disobeying the

terms of probation.      We agree that, because McKee’s transfer to

permanent disability status stays all disciplinary matters, see

Ariz. R. Sup. Ct. 59(b)2, the State Bar could not prosecute a

violation of the terms of probation. Moreover, imposing conditions

of probation conflicts with Rule 59(b)1.C, which provides that

orders of transfer to disability status “may include conditions of

conduct in the nature of probation . . . .”            Ariz. R. Sup. Ct.

59(b)1.C (emphasis added).     We therefore re-designate the terms of

probation imposed by the Disciplinary Commission and order that the

conditions set forth as terms of probation become effective as

conditions of conduct, pursuant to Rule 59(b). If Respondent fails

to comply with the Order of this court imposing those conditions of

conduct, he can be held in contempt of court in appropriate

proceedings.

¶5        We   approve   the   remainder   of   the   December   24,   2001

Disciplinary Commission Report.



                            ______________________________________
                            Ruth V. McGregor, Vice Chief Justice




                                   3
CONCURRING:


___________________________________
Charles E. Jones, Chief Justice


___________________________________
Stanley G. Feldman, Justice


___________________________________
Rebecca White Berch, Justice




                                4